DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Applicant’s arguments and amendment to the Specification with respect to the Specification objection has been fully considered and are sufficient to overcome the objection.  The objection to the Specification has been withdrawn. 
Applicant’s arguments and amendment to the Drawings with respect to the Drawing objections have been fully considered and are sufficient to overcome the objections.  All objections to the Drawings have been withdrawn. 
Applicant’s arguments and amendments to Claim 9 with respect to removing means plus function language have been fully considered and are sufficient to avoid any claim elements invoking 112(f) interpretation.  All interpretation under 112(f) has been withdrawn. 
Applicant’s arguments and amendments to Claim 9 with respect to rejections under 35 USC 112(a) and 112(b) have been fully considered and are sufficient to overcome the rejections.  All rejections under 35 USC 112(a) and 112(b) have been withdrawn. 
Applicant's arguments with respect to rejections of Claims 1-3, 5-10 under 35  USC 103 have been fully considered but they are not persuasive.
 in response to the detection of a failure in the second network, further comprising steps of: - Triggering a phase of manual control recovery by the driver of the vehicle, examiner agrees. However, in combination, the references do teach the claimed subject matter. As applicant acknowledges on page 12 of Remarks, Karauchi and Bai disclose switching to manual control when there is a failure in the primary network. Priest contemplates having emergency instructions in the case of a back-up network failure, so it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine this with the method taught by Kurauchi and Bai to also include switching to manual control when the back-up network fails. 
With respect to applicant’s argument on page 12 of Remarks –“what is not disclosed in any of the references is switching to manual control when the backup or secondary network has failed even though the primary network is operating with respect to autonomous driving. Advantageously, this prevents a situation where the secondary network has failed and thus no backup exists and should the primary network then fail, the driver would be unable to safely operate the vehicle as both networks would have failed. The cited references do not contemplate such a scenario,” examiner agrees, but this is not required by the claims. As currently written, the claims merely require that the method switches to manual control recovery when either network fails. There is no limitation for “relying on the primary, first network when an error has been detected in the secondary network.” Examiner agrees that this is not taught individually or in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al (US 20170288951; hereinafter referred to as Kurauchi) in view of Bai et al (US 20190047581; hereinafter referred to as Bai) and Priest et al (US 20180026708; hereinafter referred to as Priest).
Regarding Claim 1, Kurauchi teaches a method for assisting in the driving of a vehicle comprising at least one assistance mode (see at least ECU 120 controlling vehicle operations and sending out substitute network usage commands in par. 0027), said method being implemented by a control unit of a driver-assistance system (see at least management ECU 120 in par. 0030), said control unit being connected to an actuation module comprising a plurality of actuators capable of controlling components of the vehicle (see at least ECU’s 122, 124, 126, 128, 128, 130, 132, 134 controlling actuation of motor, battery, transmission, braking, acceleration, sensors, and travel management in par. 0030-0039 and in Fig. 1 interpreted collectively to make up the actuation module) via a first nominal network (see at least first communications network  and a second backup network (see at least second communications network 140 in par. 0025 and Fig. 1), said method comprising a step of: - 
receiving and processing data originating from the actuation module via the first network (see at least “Each of the ECUs transmits the generated travel control information and/or travel management information to the other ECUs over the first communications network 140” in par. 0024) said method in response to the detection of a failure in the first network (see at least fault detected in the first communication network in par. 0027), further comprising steps of: - 
receiving and processing the data originating from the actuation module via the second network, wherein the second network is a backup network for the first network (see at least “when a fault has been detected in the first communications network 140…the ECU 120 transmits to the other ECUs 122, 124, 126, 128, 130, 132, and 134 a substitute network usage command (referred to below as a “substitute NW usage command”) prohibiting use of the first communications network 140, and instructing that travel control information be passed over the second communications network 142” in par. 0027).
Kurauchi fails to explicitly teach the following, but Bai does teach:
triggering a phase of manual control recovery by the driver of the vehicle (see at least requesting human driver to take over full control of the vehicle when there is a connectivity outage or cloud computer failure in par. 0050), and  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by 
Kurauchi and Bai fail to explicitly teach a response to detecting that the second communication network has failed, but Priest does teach said method, in response to detection of a failure in the second network, further comprising steps of triggering a phase of implementing emergency instructions (see at least vehicle “responsive to failing to reestablish communication to the ATC system via the backup wireless network, implementing the emergency instructions” in par. 0194 and step 1610 of Fig. 30)
Therefor it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of triggering manual control recovery in response to primary network communication loss taught by Kurauchi as modified by Bai to incorporate the teachings of Priest wherein the system detects failure of a backup network and implements emergency protocol in order to arrive at in response to detection of a failure in the second network, further comprising steps of triggering a phase of manual control recovery by the driver of the vehicle. The motivation to incorporate the teachings of Priest would be to avoid damage caused by an out of control vehicle (see par. 0167).

Regarding Claim 3, Kurauchi as modified by Bai and Priest teaches the method for assisting in driving according to claim 1 (see Claim 1 analysis). Kurauchi further teaches the actuation module comprises a plurality of actuators capable of controlling at least one of the following components of the vehicle: direction, acceleration and braking (see at least ECU 128 controlling wheel brakes in par. 0036 and motor control ECU controlling operation of the drive motor in par. 0030 interpreted as controlling acceleration).
Regarding Claim 5, Kurauchi as modified by Bai and Priest teaches the method for assisting in driving according to claim 1 (see Claim 1 analysis). Kurauchi fails to explicitly teach the following, but Bai does teach wherein the assistance mode provides control both the lateral and longitudinal movement of the vehicle (see at least “Vehicle dynamic control tasks provide longitudinal and lateral control of the vehicle to follow the trajectory provided by the short-term trajectory planner or, in case of failures or malfunctions, by the safe state trajectory.” In par. 0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kurauchi to incorporate the teachings of Bai wherein the vehicle dynamic control includes lateral and longitudinal movement control. The motivation to incorporate the teachings of Bai would be to ensure low latency, highly reliable, and highly accurate control (see par. 0034)
Regarding Claim 9, Kurauchi teaches a system for assisting in the driving of a vehicle comprising at least one assistance mode (see at least vehicle control system 100 in par. 0021 and Fig. 1), a control unit (see at least management ECU 120 in par.  connected to an actuation module comprising a plurality of actuators capable of controlling components of the vehicle (see at least ECU’s 122, 124, 126, 128, 128, 130, 132, 134 controlling actuation of motor, battery, transmission, braking, acceleration, sensors, and travel management in par. 0030-0039 and in Fig. 1 interpreted collectively to make up the actuation module) via a first network (see at least first communications network 140 in par. 0025 and Fig. 1)  and a second network (see at least second communications network 140 in par. 0025 and Fig. 1) said system comprising: 
- said control unit connected to the plurality of actuators by the first network and by the second network, wherein said control unit is adapted and configured for receiving and processing data originating from the actuation module via the first network (see at least “Each of the ECUs transmits the generated travel control information and/or travel management information to the other ECUs over the first communications network 140” in par. 0024), said system further comprising said control unit being adapted and configured for, in response to the detection of a failure in the first network (see at least fault detected in the first communication network in par. 0027) 
 receiving and processing the data originating from the actuation module via the second network, wherein the second network is a backup network for the first network (see at least “when a fault has been detected in the first communications network 140…the ECU 120 transmits to the other ECUs 122, 124, 126, 128, 130, 132, and 134 a substitute network usage command (referred to below as a “substitute NW usage command”) prohibiting use of the first communications network 140, and instructing that travel control information be passed over the second communications network 142” in par. 0027).

triggering a phase of manual control recovery by the driver of the vehicle, wherein the control unit transmits a command to deactivate a driver-assistance mode, and  (see at least requesting human driver to take over full control of the vehicle when there is a connectivity outage of cloud computer failure in par. 0050 requesting human driver to take over full control is interpreted as a command transmitted from the control unit to deactivate driver-assistance mode)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kurauchi to incorporate the teachings of Bai wherein the driving automation system requests the human driver to take full control when there is a connectivity outage or cloud computer failure. The motivation to incorporate the teachings of Bai would be to ensure the vehicle reaches a safe state when control communication failures occur (see par. 0050).
Kurauchi and Bai fail to explicitly teach a response to detecting that the second communication network has failed, but Priest does teach said system further comprising said control unit being adapted and configured for, in response to detection of a failure in the second network, further comprising steps of triggering a phase of implementing emergency instructions (see at least vehicle “responsive to failing to reestablish communication to the ATC system via the backup wireless network, implementing the emergency instructions” in par. 0194 and step 1610 of Fig. 30)
Therefor it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of  as modified by Bai to incorporate the teachings of Priest wherein the system detects failure of a backup network and implements emergency protocol in order to arrive at in response to detection of a failure in the second network, triggering a phase of manual control recovery by the driver of the vehicle. The motivation to incorporate the teachings of Priest would be to avoid damage caused by an out of control vehicle (see par. 0167).

Regarding Claim 10, Kurauchi teaches A vehicle (see at least hybrid vehicle in par. 0021) comprising the system according to the preceding claim 9 (see Claim 9 analysis for rejection of the system, Kurauchi as modified by Bai and Priest teaches a vehicle comprising the system of claim 9)

	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi in view of Bai, Priest, and Schoch et al (US 20190356574; hereinafter referred to as Schoch).

Regarding Claim 2, Kurauchi as modified by Bai and Priest teaches the method for assisting in driving according to claim 1 (see Claim 1 analysis). Kurauchi and Bai fail to explicitly teach the following, but Schoch does teach wherein the detected failure is of the "babbling idiot" type, where a computer connected to the first network emits data onto the first network arbitrarily, in such a way that the functionality of the first network is disturbed or blocked (see at least “babbling idiot” in par. 0044, see also security zones .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kurauchi as modified by Bai and Priest to incorporate the teachings of Schoch wherein uncontrolled message transmission from defective babbling idiot devices are blocked with logical security zones. The motivation to incorporate the teachings of Schoch would be to “prevent the manipulation or disturbance of control devices in a data network of a motor vehicle among themselves” in par. 0020, which increases safety during operation of the motor vehicle.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi as modified by Bai and Priest and further in view of Robert et al (US 20180267535; hereinafter referred to as Robert).
 	Regarding Claim 6, Kurauchi as modified by Bai and Priest teaches the method for assisting in driving according to claim 1 (see Claim 1 analysis). Kurauchi, Bai, and Priest fail to explicitly teach the following, but Robert does teach wherein the duration of the manual control recovery phase is between 5 and 10 seconds (see at least “FIG. 1, t.sub.d represents the instant of detection of a critical failure which requires that the driver theoretically take back control. From this instant, the conditional automation system must admittedly yield control to the driver, but must nonetheless ensure the functionality for a short time span, typically between five and ten seconds” in par. 0014)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the taught by Kurauchi as .

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi as modified by Bai and Priest and further in view of Fuchs et al (US 20040128673; hereinafter referred to as Fuchs).
Regarding Claim 7, Kurauchi as modified by Bai and Priest teaches the method for assisting in driving according to claim 1 (see Claim 1 analysis). Kurauchi , Bai, and Priest fail to explicitly teach the following, but Fuchs does teach wherein the first network (see at least discrete signal lines 113 and multiplex bus 112 connecting local actuator and ECU’s to SubGroup Gateway 104 in par. 0035-0036 and Fig. 1 interpreted collectively as a first network) comprises a first gateway (see at least subgroup gateway 104 in par. 0035-0036 and Fig. 1), the actuation module being linked to the first gateway via a first link (see at least ECU connected to local actuator with link to SubGroup gateway in Fig. 1 interpreted as the first actuation module), said first gateway being linked to the control module via a second link (see at least ECU 102 at system level linked through the chain to SubGroup Gateway 104 in Fig. 1). Note each physical multiplexing system in par. 0036 is interpreted as a separate network.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the taught by Kurauchi as modified by Bai and Priest to incorporate the teachings of Fuchs wherein a SubGroup 

Regarding Claim 8, Kurauchi as modified by Bai and Priest teaches the method for assisting in driving according to claim 1 (see Claim 1 analysis). Kurauchi, Bai, and Priest fail to explicitly teach the following, but Fuchs does teach  wherein the second network (see at least multiplexing bus 112 connecting network sensor 106, network actuator 107 to ECU & Gateway 105 in Fig. 1) comprises a second gateway (see at least ECU & Gateway 105 in Fig. 1 and par. 0035-0036), the actuation module being linked to the second gateway via a third link (see at least network actuator 107 interpreted as the actuation module and linked via multiplexing bus 112 to ECU & Gateway 105 in Fig. 1)  said second gateway being linked to the control module via a fourth link (see at least ECU 102 at system level linked through the chain to ECU & Gateway 105 in Fig. 1). Note each physical multiplexing system in par. 0036 is interpreted as a separate network.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the taught by Kurauchi as modified by Bai and Priest to incorporate the teachings of Fuchs wherein a second network with actuators and sensors communicates to a higher level ECU with a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fendt et al (US 20170072967) discloses vehicle control system that connects to a backup network for control when a primary network fails and a driver fails to take back control.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664